Valentine, J.:
I concur in the decision in this case; but not wishing to be misunderstood, I would say that as the absolute title to all the streets of cities in the state of Kansas is in the public, and no title to such streets is in the abutting lot-owners, and as streets are dedicated or created by condemnation proceedings to be used only as streets, I do not think that any city has the legal right or power to grant to any person any privilege to use the streets for any purpose except as streets — that is to use them only for the purpose of travel and transportation and matters incident thereto, including all the ordinary modes of travel and transportation, ordinary railways, street railways, water, gas, electricity, and perhaps some other things.